                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DUSTIN PATRICK CURTIS,                             )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )           No. 4:19-CV-1216 JAR
                                                   )
MELANIE NICHOLS, et al.,                           )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Dustin Patrick Curtis, an inmate

at the St. Charles County Department of Corrections, for leave to commence this civil action

without prepayment of the required filing fee. Having reviewed the motion and the financial

information therein, the Court has determined to grant the motion, and assess an initial partial

filing fee of $1.00. See 28 U.S.C. § 1915(b)(1). Additionally, for the reasons discussed below, the

Court will dismiss the complaint, without prejudice.

                                           28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his prison

account to pay the entire fee, the Court will assess an initial partial filing fee and after payment of

that fee, the prisoner will be required to make monthly payments of 20 percent of the preceding

month’s income credited to his account. 28 U.S.C. § 1915(b)(2). The agency having custody of

the prisoner will forward these monthly payments to the Clerk of Court each time the amount in

the prisoner’s account exceeds $10.00, until the filing fee is fully paid. Id.
         Plaintiff has not submitted a prison account statement. As a result, the Court will require

plaintiff to pay an initial partial filing fee of $1.00. See Henderson v. Norris, 129 F.3d 481, 484

(8th Cir. 1997) (when a prisoner is unable to provide the Court with a certified copy of his prison

account statement, the Court should assess an amount “that is reasonable, based on whatever

information the court has about the prisoner’s finances.”). If plaintiff is unable to pay the initial

partial filing fee, he must submit a copy of his prison account statement in support of his claim.

                                 Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted. An

action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490 U.S.

319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does not

plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007).

        “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts but need not accept as true “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).

       This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered within

the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone
                                                   2
v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints must allege facts

which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286

(8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364

F.3d at 914-15, nor are they required to interpret procedural rules so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                               Background

       Review of the State of Missouri’s online docketing system shows that plaintiff was

recently a defendant in a criminal case in the Circuit Court for St. Charles County. See State v.

Dustin Patrick Curtis, Case No. 1811-CR00257-01 (11th Jud. Cir. 2018). On December 19, 2019,

plaintiff plead guilty to charges of kidnapping in the second degree, domestic assault in the

second degree, domestic assault and unlawful use of a weapon. The Honorable Ted House, who

is named as a defendant in the instant matter, was the presiding judge. Plaintiff was sentenced on

January 9, 2020, to seven years in the Missouri Department of Corrections, with one of those

years consisting of a long-term treatment program for substance abuse issues.

                                          The Complaint

       Plaintiff brings this action pursuant to 42 U.S.C. § 1983 against Judge House and Dr.

Melanie Nichols. Plaintiff sues the defendants in their official and individual capacities. Plaintiff

alleges as follows.

       During plaintiff’s criminal action, the Honorable Ted House ordered plaintiff to undergo a

mental health examination to determine his competency to stand trial. See State v. Dustin Patrick

Curtis, Case No. 1811-CR00257-01 (11th Jud. Cir. 2018). The motion for a competency exam

came at the request of plaintiff’s counsel, filed on June 13, 2018.




                                                 3
        In the instant action, plaintiff asserts that his counsel requested the mental examination

because he “wouldn’t take any of the State’s plea deals, and [he] couldn’t afford to pay [his] lawyer

the other $22,000 he wanted for trial.” Plaintiff claims that in this fashion, his lawyer wanted to

continue his trial.

        Plaintiff’s lawyer filed a motion to withdraw in his criminal action on August 23, 2018.

See State v. Dustin Patrick Curtis, Case No. 1811-CR00257-01 (11th Jud. Cir. 2018). A hearing

was held on the matter on October 2, 2018, and the motion to withdraw was granted on that date.

On October 5, 2018, the Court made a finding that plaintiff was indigent and assigned him a public

defender. On October 16, 2018, Melanie Nichols, a Forensic Psychologist assigned to complete

plaintiff’s pretrial competency exam, requested an extension of time until December 11, 2018 to

do so. The request for continuance was granted. Id.

        The results of the competency exam were filed under seal in plaintiff’s criminal case on

November 13, 2018. Plaintiff was committed to the Missouri Department of Mental Health due to

incompetency to proceed in his criminal action on November 15, 2018. See State v. Dustin Patrick

Curtis, Case No. 1811-CR00257-01 (11th Jud. Cir. 2018).

        The results of a second competency exam, done by the staff at Fulton State Hospital, were

filed by plaintiff’s assigned attorney on July 10, 2019. Plaintiff was found competent to proceed

in his criminal case at that time, and his case was set for jury trial on January 13, 2020. Id. However,

plaintiff decided to plead guilty on December 19, 2019, rather than take his case to trial. Id.

        In his complaint, plaintiff alleges that psychologist Melanie Nichols denied him due

process when she found him incompetent to stand trial in December of 2018. He asserts that her

opinion that he was delusional was wrongly based on the fact that she was unable to attain his

financial records at the time of his competency exam. Plaintiff complains that Dr. Nichols opinion



                                                   4
as to his competency should not hold more weight than his financial documents he filed with the

Court. 1

           Plaintiff also states that his jury trial rights were denied when he was placed in the

Department of Mental Health and he was defamed when he was called “delusional.” Last, plaintiff

asserts that he was unable to meet the bond set during the time he was held on detainer by the

Department of Mental Health. However, there is no indication that bond was set during the time

he was held by the Department of Mental health as he was being held as “incompetent to stand

trial” at that time.

           For relief, plaintiff requests the right to “go through the pretrial motion process [so that he]

can prove” his innocence. Plaintiff also requests that his case be moved from state to federal court.

Plaintiff seeks $1 million in monetary damages.

                                                 Discussion

            Plaintiff brings this action pursuant to 42 U.S.C. § 1983, which was designed to provide

a “broad remedy for violations of federally protected civil rights.” Monell v. Department of Social

Services, 436 U.S. 658, 685 (1978). Section 1983 provides no substantive rights; it merely provides

a remedy for violations of all “rights, privileges, or immunities secured by the Constitution and

laws [of the United States].” 42 U.S.C. § 1983; see also Albright v. Oliver, 510 U.S. 266, 271

(1994) (42 U.S.C. § 1983 “merely provides a method for vindicating federal rights elsewhere

conferred”). To state a claim under 42 U.S.C. § 1983, a plaintiff must establish: (1) the violation

of a right secured by the Constitution or laws of the United States, and (2) that the alleged

deprivation of that right was committed by a person acting under color of state law. West v. Atkins,

487 U.S. 42, 48 (1988).



1
 Plaintiff appears to be asserting that Dr. Nichols disbelieved his assertions as to his finances.
                                                       5
        As noted above, plaintiff has already plead guilty to the state criminal case underlying the

present action. And a prisoner may not recover damages in a § 1983 suit where the judgment would

necessarily imply the invalidity of his conviction, continued imprisonment, or sentence unless the

conviction or sentence is reversed, expunged, or called into question by issuance of a writ of habeas

corpus. Heck v. Humphrey, 512 U.S. 477, 486-87 (1994); Schafer v. Moore, 46 F.3d 43, 45 (8th

Cir. 1995); Edwards v. Balisok, 520 U.S. 641, 648 (1997) (applying rule in § 1983 suit seeking

declaratory relief). As plaintiff has been found guilty of the crimes for which he is seeking damages

in this action, the Court must dismiss his case as Heck-barred.

        Additionally, plaintiff’s allegations against Dr. Nichols fail to state a claim because they

merely reflect plaintiff’s disagreement with Nichols’ treatment decisions, his belief he should not

have been found to be incompetent, or, at most, that Dr. Nichols committed medical malpractice.

Such allegations do not establish a constitutional violation. See Popoalii v. Correctional Medical

Services, 512 F.3d 488, 499 (8th Cir. 2008) (“a mere disagreement with treatment decisions does

not rise to the level of a constitutional violation”); Long v. Nix, 86 F.3d 761, 765-66 (8th Cir. 1996)

(internal citations omitted) (“Prison officials do not violate the Eighth Amendment when, in the

exercise of their professional judgment, they refuse to implement a prisoner’s requested course of

treatment”); Estelle, 429 U.S. at 106 (medical malpractice does not amount to a claim of

constitutional dimension “merely because the victim is a prisoner”). 2


2
 To state a claim of medical negligence, also referred to as medical malpractice, plaintiff must allege the
following three elements: (1) an act or omission of the defendant failed to meet the requisite medical
standard of care; (2) the act or omission was performed negligently, and (3) the act or omission caused
plaintiff’s injury. See Mueller v. Bauer, 54 S.W.3d 652, 656 (Mo. Ct. App. 2001). Under Missouri Revised
Statute § 538.005, however, plaintiff’s complaint must be accompanied by an affidavit from a legally
qualified health care provider stating his or her opinion that the defendant was negligent. See Mo. Rev.
Stat. § 538.225.1. Such an affidavit must be filed no later than ninety days after filing the complaint. Id.
Because plaintiff has not filed any health care affidavit under Missouri law, plaintiff’s state law medical
negligence claim is subject to dismissal. See Mo. Rev. Stat. § 538.225.6.


                                                     6
          Moreover, to the extent plaintiff is asserting that he was defamed by Dr. Nichols by being

found to be incompetent for trial, his assertions also fail to state a claim for relief. Under Missouri

law, a plaintiff must show six elements in order to make a sufficient claim for defamation. These

elements are: 1) publication, 2) of a defamatory statement, 3) that identifies the plaintiff, 4) that is

false, 5) that is published with the requisite degree of fault, and 6) damages the plaintiff’s

reputation. Overcast v. Billings Mutual Insur. Co., 11 S.W.3d 62, 70 (Mo. 2000) (en banc).

Plaintiff has failed to allege that the statements made by Dr. Nichols were published outside of the

state court’s sealed docketing system. This failure is fatal to his defamation claim against Dr.

Nichols.

          Last, plaintiff asserts he was denied due process by Dr. Nichols and Judge House when his

state court proceedings were placed on hold during the time period in which he was temporarily

held incompetent to stand trial. The gist of plaintiff’s claim appears to be that his speedy trial rights

under Missouri state law were violated. Plaintiff also claims that he was unable to meet the bond

set during the time he was placed on a competency hold by the Court and the Department of Mental

Health.

          All of plaintiff’s claims against Judge House are raised against him in his judicial capacity.

Judicial immunity grants absolute immunity to judges from civil lawsuits based on alleged judicial

misconduct, subject to two exceptions: (1) when a judge does not act within his judicial capacity

or (2) when a judge takes judicial action in the complete absence of all jurisdiction. Mireles v.

Waco, 502 U.S. 9, 11-12 (1991). “[W]hether an act by a judge is a ‘judicial’ one relate[s] to the

nature of the act itself, i.e., whether it is a function normally performed by a judge, and to the

expectations of the parties, i.e., whether they dealt with the judge in his judicial capacity.” Id. at

12. All of Judge House’s allegedly unlawful actions were judicial in nature – including the order



                                                    7
finding plaintiff temporarily incompetent to stand trial, setting plaintiff’s bond, and allegedly

placing plaintiff’s speedy trial rights on hold during the time period plaintiff was held by the

Department of Mental Health. Further, Judge House, acting as a Circuit Judge in the 11th Judicial

Circuit Court in St. Charles County, took judicial action pursuant to that court’s jurisdiction

granted to it by the Missouri Constitution. See Mo. Const. art V, § 17.

       Judicial immunity applies “even when the judge is accused of acting maliciously.” Pierson

v. Ray, 386 U.S. 547, 554 (1967). Because Judge House acted within his judicial capacity and

within his court’s proper jurisdiction, he is granted absolute immunity from civil suit as to

plaintiff’s claims against him. As such, plaintiff’s claims against Judge House are frivolous.

       There is no accusation or indication that Dr. Nichols was personally involved in making

the determination as to plaintiff’s speedy trial rights or competency hold. Such a decision would

have been up to Judge House, and he has judicial immunity in this action. However, even if Dr.

Nichols were to be said to be involved in such a determination, the Court has determined above,

that plaintiff has failed to state a constitutional claim as to his disagreement with Dr. Nichols

relating to her determination that he was incompetent to stand trial. Additionally, “[t]he failure to

put an accused to trial because of his mental incompetency does not deprive him of the right to a

speedy trial under the guarantee of the Sixth Amendment to the Constitution of the United States.”

State v. Kent, 515 S.W.2d 457 (Mo. 1974). And it would deny plaintiff due process to convict

plaintiff while he was legally incompetent. See State v. Brown, 502 S.W.2d 295 (Mo. 1973), citing

Brown v. State, 485 S.W,2d 295 (Mo. 1972). For these reasons, the Court finds the plaintiff’s

claims are subject to dismissal.




                                                 8
       Plaintiff is clear about the claims he wishes to bring, and it is apparent that the problems

with the complaint could not be cured by permitting plaintiff to file an amended pleading. The

Court will therefore dismiss this action at this time pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis (ECF

No. 2) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $1.00 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to

“Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an original

proceeding.

       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiff’s motion to appoint counsel (ECF No. 3) is

DENIED as moot.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

Dated this 27th day of January, 2020.



                                                   ________________________________
                                                   JOHN A. ROSS
                                                   UNITED STATES DISTRICT JUDGE




                                                  9
